Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 04/07/2022
Claims 1, 4 and 5 have been amended and claim 15 has been added
Claims 1, 2 and 4-15 are presented for examination 
This action is Final

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has not identified what part the “major portion” is found on the second tensile sheet. Further, the “major portion” has not been identified in the specification. Appropriate action is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US 2014/0151379).

1: Harvey discloses a buoyant cover 600 for an open top outdoor fluid storage tank having a tank perimeter comprising:
a planar body;

the planar body having a first buoyant insulating layer;

a second tensile sheet having a major portion overlaying the first buoyant insulating layer
the body having a periphery configured based on the tank perimeter to provide a limited gap with the tank perimeter; 

the planar body defining a plurality of peripheral holes 620 positioned about the periphery and proximate the periphery ([0061-0065]; fig. 6);

the second tensile sheet including a peripheral portion peripheral to the major portion and underlying a peripheral portion of the first buoyant insulating layer [0062-0064].

6: Harvey discloses the buoyant cover of claim 1 including grommets defining the peripheral holes (Harvey; [0025]).

7: Harvey discloses the buoyant cover of claim 1 wherein the planar body has a circular periphery (Harvey; fig. 6).

9: Harvey discloses the buoyant cover of claim 1 wherein the first buoyant insulating layer is a closed-cell foam sheet between laminated upper and lower sheets (Harvey; [0061]).

12.: Harvey discloses the buoyant cover of claim 1 including a plurality of vertical lines 108 each having an upper end 308 configured to connect to an upper portion of the tank, and an intermediate portion passing through a respective one of the peripheral holes 120 (Harvey; [0044]; fig. 3).

13: Harvey disclose the buoyant cover of claim 12 including a weight 126 connected to a lower end of each line (Harvey; [0026]; fig. 1).

14: Harvey disclose the buoyant cover of claim 12 wherein the length of each line is based on the height of the tank (Harvey; fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2014/0151379) in view of Toye (US 2018/0206419).

2, 4: Harvey discloses a multi-layered cover that covers a major portion of the subsequent layer as applied to claim 1 but fails to disclose an overwrapping of the periphery. Toye teaches first 1 and second 2 layers wherein the second tensile layer-sheet is wrapped about an edge of the first buoyant insulating layer ([0191]; fig. 6). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the layers of Harvey to include the folded and sewn layers of Toye to prevent excessive wear and tear of the outer edges.




Claim(s) 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2014/0151379) in view of Toews (US 2012/0152960).

8, 10, 11: Harvey discloses the claimed polyethylene cover including holes around the periphery of the cover as well as the tensile layer being formed of multiple parts but Harvey fails to teach the cover being made of multiple parts. Toews represents evidence of a multi-segmented cover of mesh [0011]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the single sheet stacked layers into multi-part sheets, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice, see M.P.E.P. § 2144.04 V(B).

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. The amendments to claim 1 are believed to be taught by prior art Harvey. Claim 1 requires the first layer and second sheet to be layered over a major portion of one another. Harvey teaches a multi-layered cover where the layers are taught to extend to the periphery of the top or first layer. As noted in the rejection above, the limitations of claim 1 have been met. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735